EXHIBIT 99.1 Press Release For More Information Contact: Michael M. Ciaburri President and Chief Executive Officer John H. Howland Executive Vice President and Chief Operating Officer (203) 782-1100 Southern Connecticut Bancorp, Inc. Reports Fourth Quarter Results New Haven, Connecticut (February 1, 2008) – Southern Connecticut Bancorp, Inc. (“Company”), (AMEX:SSE), the holding company for the Bank of Southern Connecticut, announced its results today for the fourth quarter and results for year ended December 31, 2007. For the three months ended December 31, 2007, the Company showed a loss of ($397,175) or ($0.13) per share, compared to a profit of $100,658 or $0.03 per share for the three months ended December 31, 2006.For the year ended December 31, 2007, the Company reported a net loss of ($531,014) or ($0.18) per share, compared to a net loss of ($117,794) or ($0.04) per share for the year ended December 31, 2006. During the fourth quarter the Company realized two non-recurring items that significantly impacted its earnings.The retirement of the former chairman from the Board of Directors changed the nature of a consulting agreement associated with his retirement, and the Company determined that with the former Chairman’s decision to step down from the Board of Directors, his consulting agreement is deemed a post-retirement benefit.As such, the Company accrued the present value of the remaining cash payments under the contract.This amounted to a charge of $279,860 to earnings in the fourth quarter.Also in the fourth quarter, the Company decided to sell a property located in Clinton, Connecticut that was formerly held as a potential site for a branch of The Bank of Southern Connecticut.Based on this decision, the asset was reclassified as Held for Sale and written down to the current market value of the property (net of expenses), resulting in a charge of $88,885 to earnings in the fourth quarter. Total Assets at December 31, 2007 were $130.6 million; Net Loans were $85.9 million, and Total Deposits were $110.3 million.During the fourth quarter The Bank of Southern Connecticut’s management began a new program to enhance its underwriting processes.These enhancements will improve the quality of the Bank’s assets, reduce expense in the process, and expedite approval for the Bank’s commercial customers.The immediate impact of these new measures caused a slow down in asset generation in the fourth quarter.However, management anticipates that the improved processes will improve results in 2008 and beyond. The Bank’s Net Interest Margin for the year ended December 31, 2007 was 4.89%compared to 5.27% for the year ended December 31, 2006.Net Interest Margin for the three months ended December 31, 2007 was 4.85%.While still strong relative to its peers, the Company’s Net Interest Margin has been negatively impacted by the overall interest rate market. “The subprime problems facing our nation have caused all banks to review their portfolios,” said Michael M. Ciaburri, President & Chief Executive Officer of Southern Connecticut Bancorp, Inc. and The Bank of Southern Connecticut.“While The Bank of Southern Connecticut has no direct exposure to subprime residential lending, all banks are feeling the impact of the situation on the overall economy.We made the conscious decision to increase our general loan loss reserve factors in response to issues raised by the subprime situation.” “The Company made several decisions in 2007 that will improve operating results in 2008,” said John H. Howland, Executive Vice President and Chief Operating Officer of Southern Connecticut Bancorp, Inc. and The Bank of Southern Connecticut.“Acceleration of certain expenses combined with a commitment to improvement in operations have hampered our results in 2007, but have created a solid platform for the Company in 2008 and beyond.” The Company announced the sale of its New London branch, The Bank of Southeastern Connecticut, a division of The Bank of Southern Connecticut on November 14, 2007 to Savings Institute in Willimantic, Connecticut.The transaction is expected to close in February 2008. About Southern Connecticut Bancorp, Inc. Southern Connecticut Bancorp, Inc. is a commercial bank holding company dedicated to serving the banking needs of businesses located GreaterNew Havenarea.Southern Connecticut Bancorp owns 100% of The Bank of Southern Connecticut, headquartered in New HavenConnecticut.The Bank of Southern Connecticutis a provider of commercial banking services to a client base of small to midsized companies with annual sales typically ranging from $1,000,000 to $30,000,000.The Bank’s services include a wide range of deposit, loan and other basic commercial banking products along with a variety of consumer banking products.The Bank currently operates five branches, two in New Haven, Connecticut, one in Branford, Connecticut, one in North Haven, Connecticut, and one in New London,
